                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

MATTHEW ARCHIBALD                                                       PLAINTIFF

V.                       CASE NO. 5:19-cv-214-JM-BD

DOE                                                                   DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 20th day of August, 2019.


                                          ________________________________
                                          UNITED STATES DISTRICT JUDGE
